Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López,
a la cual se unen el Juez Presidente Señor Hernández Denton y el Juez Asociado Señor Rivera Pérez.
Por hechos alegadamente ocurridos el 31 de agosto de 2002, el acusado peticionario Man Sharma(1) fue acusado por el delito de actos lascivos o impúdicos,(2) contemplado en el Art. 105 del Código Penal de Puerto Rico de 1974 (33 L.P.R.A. sec. 4067).(3) La alegada víctima de los actos im-*9putados fue la menor C.F.G. quien, al momento de los he-chos, tenía siete años de edad.
Posteriormente, y antes de celebrarse la vista prelimi-nar, el Ministerio Fiscal presentó una moción ante el foro primario para solicitar que el testimonio de la menor fuera celebrado a través del sistema televisivo de circuito cerrado. Como consecuencia de la referida solicitud, se ce-lebró la correspondiente Vista de Determinación de Nece-sidad, conforme lo dispone la Regla 131.1(3) de Procedi-miento Criminal, 34 L.P.R.A. Ap. II.(4) En dicha vista, el Estado utilizó el testimonio del Dr. Raúl López Menéndez, psiquiatra forense. Surge de la resolución del foro primario —en la que se declaró “ha lugar” la referida solicitud— que el doctor López Menéndez testificó que había evaluado a la menor y que ésta presentaba síntomas compatibles con un estado depresivo, por lo que confrontarla con el imputado podría causarle un serio disturbio mental que, a su vez, podría provocar un trauma a largo plazo. La posición del Estado fue avalada por el tribunal.
El 9 de diciembre de 2002 se celebró la vista preliminar. En ésta la menor C.F.G. declaró —vía circuito cerrado— contra el acusado. El foro primario determinó que existía causa probable para acusar. Antes de la celebración del juicio y luego de presentar una moción al amparo de la Regla 95 de Procedimiento Criminal, ante, entre otras co-*10sas, para obtener información relacionada con las pruebas psicológicas o psiquiátricas a las que fue sometida la me-nor, la defensa del acusado presentó una Moción Solici-tando Evaluación Psiquiátrica de la Menor Perjudicada. En ésta sostuvo que en el caso de autos se cumplía el cri-terio de “clara necesidad” establecido en Pueblo v. Arocho Soto, 137 D.P.R. 762 (1994), para los casos en que la de-fensa de un acusado solicita la evaluación psicológica de un menor víctima de algún delito de abuso sexual. Específica-mente, adujo que, como el Ministerio Público utilizó prueba pericial para establecer que C.F.G. presentaba las características comunes que presentan las personas que han sido objeto de abuso sexual, el acusado debería tener la misma oportunidad, ya que su necesidad de una defensa adecuada sobrepasa el posible perjuicio a la intimidad de la víctima; alegó, además, que tenía serias dudas sobre si la menor presentaba las características del síndrome del niño abusado sexualmente.(5) Finalmente, argüyó que, como la menor había sido objeto de evaluaciones previas por parte del Ministerio Público, el temor de que la natu-raleza intimidante y embarazosa de un examen psicológico aumente el trauma de la menor no estaba presente.(6)
El Estado se opuso a la evaluación psiquiátrica solici-tada expresando, entre otras cosas, que el perito contra-tado por la defensa estuvo presente, en calidad de asesor, en la vista de necesidad previamente celebrada. Sostuvo que, contrario a lo expresado por el acusado, el testimonio del doctor López Menéndez en la vista de necesidad no versó sobre la posible presencia en la menor de las carac-terísticas del síndrome del niño abusado sexualmente. In-*11dicó que el mencionado testimonio únicamente estableció el posible efecto que tendría en la menor declarar en presen-cia del acusado. Por último, alegó que el acusado no probó que existiera la clara necesidad que justifique la invasión al derecho a la intimidad de C.F.G.
Posteriormente, el 5 de febrero de 2003, el Ministerio Público presentó una acusación enmendada en la que, entre otras cosas, incluyó al Dr. Raúl López —psiquiatra que eva-luó a la menor— como testigo de cargo. (7) El tribunal, luego de evaluar las posiciones de ambas partes —respecto a la solicitud de evaluación psiquiátrica y de enmienda a la acusación— emitió una resolución en la que declaró ha lu-gar ambas solicitudes. En lo pertinente, el foro de instan-cia concluyó que como el Estado pretendía demostrar que la menor fue víctima del síndrome del niño abusado sexualmente, la defensa tenía derecho a demostrar lo con-trario en igualdad de condiciones. Sostuvo, además, que un examen adicional a los ya efectuados no debería causar mayor intromisión a la privacidad de la menor.
Inconforme con tal determinación, el 24 de febrero de 2003, el Procurador General acudió en representación del Ministerio Público —vía recurso de certiorari— ante el en-tonces Tribunal de Circuito de Apelaciones. Alegó, en sín-tesis, que el foro primario erró al declarar “con lugar” la solicitud de la defensa, ya que la condición mental de C.F.G. no era un elemento del delito imputado y el acusado no había demostrado que existiera la clara necesidad re-querida para ordenar el examen psiquiátrico solicitado. El Tribunal de Circuito de Apelaciones ordenó al acusado mostrar causa por la cual no debería revocar la orden re-*12currida; paralizó, además, los procedimientos a nivel de instancia.
Luego de evaluar la comparecencia del acusado, el men-cionado foro revocó la orden recurrida y devolvió el caso al foro de instancia para la continuación de los procedimientos. Al así resolver, el foro apelativo interme-dio sostuvo que el Ministerio Público no había utilizado prueba pericial para demostrar que la menor padecía del síndrome del niño abusado sexualmente, por lo que la con-tención del acusado a los efectos de que se debía confirmar si en efecto existía dicho síndrome era inmeritoria. De igual forma, dispuso que como el acusado no esbozó hechos u otra evidencia demostrativa de la necesidad de efectuar la evaluación solicitada, el foro primario no hizo buen uso de su discreción al concederla, ya que al sopesar los inte-reses en conflicto el perjuicio que se le podría causar a la menor en cuanto a su intimidad e integridad sería mayor que el que sufriría el acusado de denegársele la evaluación solicitada. Por último, el mencionado foro enunció que, a su juicio, el conocimiento a fondo de la realidad de la menor C.F.G. no era indispensable para la adecuada defensa del acusado.
Insatisfecho con dicha determinación, el acusado peti-cionario acudió, vía certiorari, ante este Tribunal. Alegó, en síntesis, que el foro apelativo intermedio erró al resolver que no existió la “clara necesidad” requerida para ordenar la evaluación psicológica de la menor y que el interés de ésta en cuanto a su intimidad e integridad era mayor que el del acusado respecto a una defensa adecuada. Asimismo, el peticionario cuestiona la determinación relativa a que el conocimiento de la realidad mental de la menor no era indispensable para su adecuada defensa.(8) Finalmente, *13adujo que las condiciones para solicitar la evaluación las creó el Ministerio Público al anunciar como testigo al doctor López Menéndez e intentar presentar mediante su tes-timonio prueba relativa al síndrome del niño abusado sexualmente.
Expedimos el recurso y ordenamos la paralización de los procedimientos a nivel del tribunal de instancia. En su ale-gato, el Procurador General sorpresivamente acepta, por primera vez, que el Ministerio Público se propone utilizar el testimonio del doctor López Menéndez para probar la exis-tencia en la menor de las características relacionadas al síndrome del niño abusado sexualmente. Arguye que, a pe-sar de ello, el acusado no estableció una clara necesidad para que el tribunal ordenara la evaluación. Sostiene, fi-nalmente, que el acusado no quedará desprovisto de una defensa adecuada ya que, de acuerdo con las Reglas 52 a 59 de Evidencia, 32 L.P.R.A. Ap. IV, podrá tener el beneficio de estar asistido por un perito durante la celebración del juicio y éste podrá declarar sobre el comportamiento y sa-lud mental de la menor.
Hoy, y por encontrarse igualmente dividido el Tribunal, se emite una sentencia confirmatoria de la emitida por el Tribunal de Apelaciones. Disentimos; veamos por qué.
WH
Como es sabido, nuestro sistema de justicia criminal ga-rantiza que todo acusado tenga derecho a preparar adecua-damente su defensa. Art. II, Sec. 11 de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A. Tomo 1, ed. 1999, pág. 327. Cónsono con ello, este Tribunal ha resuelto que “el derecho a un descubrimiento de prueba es consus-tancial con el derecho de todo acusado a defenderse en un proceso criminal en su contra”. Pueblo v. Guzmán, 161 D.P.R. 137, 147 (2004). Véanse, además: Pueblo v. Arzuaga, 160 D.P.R. 520 (2003); Pueblo v. Arocho Soto, ante.
*14El vehículo procesal provisto en las Reglas de Procedi-miento Criminal para que todo acusado pueda preparar adecuadamente su defensa es el descubrimiento de prueba, el cual está delimitado por las Reglas 94, 95 y 95B de Pro-cedimiento Criminal. (9) No obstante, ninguna de estas re-glas establece que un acusado de unos supuestos actos pueda obligar a la víctima a que se someta a una evalua-ción psicológica. Pueblo v. Arocho Soto, ante.
Predicado en que el aludido derecho no es absoluto, he-mos sostenido que
“[e]l descubrimiento de prueba que rebasa el texto de la Re-gla 95 y busca apoyo en el debido proceso de ley no es recurso a invocarse livianamente. Está muy lejos de ser patente de corso que en forma indiscriminada permita la intrusión en los archivos de fiscalía, ni que facilite al acusado cuanta evidencia pueda relacionarse con el caso criminal.” (Énfasis suplido.) Pueblo v. Irizarry, 160 D.P.R. 544, 566 (2003), citando a Pueblo v. Rodríguez Sánchez, 109 D.P.R. 243, 246-247 (1979). Véase, además, Pueblo v. Romero Rodríguez, 112 D.P.R. 467 (1982).
Así, pues, cuando un acusado solicita, como parte del descubrimiento de prueba, que la víctima de un delito sexual se someta a una evaluación psicológica o psiquiá-trica —a ser realizada por un perito de su selección— nace un conflicto entre el derecho del acusado al descubrimiento de prueba y a una defensa adecuada, y el derecho de la víctima a su intimidad e integridad personal.(10) En vista del aludido conflicto, desde Pueblo v. Arocho Soto, ante, quedó establecido en nuestra jurisdicción que para que pro-ceda la mencionada evaluación el acusado debe demostrar que existe una “clara necesidad” de que ésta se lleve a cabo.
En otras palabras, los tribunales no debemos utilizar livianamente la facultad de conceder los aludidos exáme-nes, ya que se trata de una facultad discrecional que sólo *15debe ejercerse después de sopesar los intereses en conflicto, o sea, cuando la necesidad del acusado supera el perjuicio que pudiera sufrir la intimidad e integridad de la persona a ser evaluada contra su voluntad. Pueblo v. Arocho Soto, ante, pág. 767; Otero v. Delbrey, 144 D.P.R. 688, 701 (1998).(11)
Tanto en Puerto Rico(12) como en un número considerable de jurisdicciones estatales norteamericanas,(13) se ha reconocido que la naturaleza intimidante y embarazosa de un examen psicológico puede aumentar el trauma emocio-nal que sufre la víctima, en especial cuando las víctimas son menores de corta edad. Asimismo, dicho examen puede tener el efecto de llevar a ésta a inhibirse de informar la comisión de delitos de abuso sexual en su contra, y de ate-morizarla de tal manera que llegue al punto de negarse a declarar en el juicio.
Ante estas posibles consecuencias, en varias jurisdiccio-nes de Estados Unidos se han adoptado diversos exámenes (tests) para determinar si el acusado ha demostrado una clara necesidad para la evaluación pericial. El examen (test) más aceptado es el establecido en State v. Delaney, 417 S.E.2d 903, 907 (1992), en donde se resolvió que el juez, a la hora de tomar su decisión, deberá evaluar los criterios siguientes: (1) la naturaleza de la evaluación soli-citada y el grado de intromisión inherente de ésta; (2) la edad de la víctima; (3) los posibles efectos físicos o emocio-nales que pueda sufrir la víctima por causa de la evalua-ción; (4) el valor evidenciario de la evaluación con respecto *16a la controversia ante el tribunal; (5) el tiempo transcu-rrido entre la evaluación y el acto criminal imputado, y (6) la evidencia con la que cuenta el acusado para su defensa. Véase, además, In re Michael H., 602 S.E.2d 729, 732-733 (2004).
Evaluado el examen (test) antes citado, consideramos que constituye una herramienta adecuada para que nues-tros jueces de instancia puedan determinar si, dadas unas circunstancias particulares, existe una clara necesidad de realizar una evaluación psicológica a una víctima de delito sexual. Ello no obstante, y por las razones que exponemos a continuación, no hay necesidad de utilizar dicho examen (“test”) en el caso.
HH HH
En este caso nos enfrentamos a una situación muy particular. Como expresamos anteriormente, el Ministerio Público ha aceptado que se propone establecer, mediante el testimonio de su perito, que la menor C.F.G. padece del síndrome del niño abusado sexualmente. Esta circunstan-cia,, a nuestro juicio, prácticamente establece la clara nece-sidad que se requiere que el acusado establezca para orde-nar una evaluación psicológica a una víctima de delito sexual. Veamos.
En Pueblo v. Ríos Alonso, 156 D.P.R. 428 (2002), resol-vimos una controversia un tanto similar. Allí expresamos que un acusado no está obligado a establecer una “clara necesidad”, para evaluar psicológicamente a la víctima del delito sexual, cuando la condición mental de la víctima está relacionada a un elemento esencial del delito imputado. Somos conscientes de que en el caso de autos la condición mental de C.F.G no está relacionada a elemento alguno del delito', no obstante, consideramos que el efecto devastador que podría tener el testimonio del doctor López Menéndez en la mente del juzgador de hechos —en este *17caso el Jurado— nos obliga a resolver de la misma forma. Veamos.
En el caso Pueblo v. Ríos Alonso, ante, págs. 445-446, expresamos que
[e]l asumir que un perito que no ha examinado a la víctima está en igual posición que aqu[e]l que la ha examinado, ignora las diferencias inherentes entre los testimonios de ambos peritos. Un perito que ha examinado personalmente a la víc-tima está en mejor posición para emitir una opinión que aqu[e]l que no la ha examinado. Además, éste puede asistir con mayor efectividad a la defensa en el contra interrogatorio de los testigos de cargo. (Énfasis suplido y escolio omitido.)
En vista de ello —y citando con aprobación la decisión emitida por el Tribunal Supremo de Illinois en People v. Wheeler, 602 N.W.2d 826 (1992)— expresamos:
... El testimonio psicológico es muchas veces controvertido y el valor de una opinión pericial depende en gran medida de la base de su opinión. ... En vista que en este caso el Estado ha tenido el derecho exclusivo para examinar a [la víctima], la credibilidad de sus peritos se ha elevado por encima de la de los peritos de la defensa, quienes no han examinado a la víctima. Por ello, determinamos que es esencialmente injusto que el Estado pueda presentar testimonio de peritos que han examinado a la víctima mientras el acusado está limitado a utilizar el testimonio de un perito que no ha podido examinar a ésta. (Énfasis suplido.)
En People v. Wheeler, ante, un individuo fue acusado de abusar sexualmente de su hija de once años.(14) Antes de comenzar el juicio, éste se enteró de que el Ministerio Pú-blico se proponía presentar evidencia pericial relativa a la existencia en la menor de las características asociadas con el “rape trauma syndrome”, equivalente al síndrome del niño abusado sexualmente. Ante tal situación, la defensa solicitó que se le permitiera evaluar a la menor por su pro-pio perito o que, en la alternativa, no se le permitiera al *18Estado presentar la mencionada evidencia. El foro prima-rio denegó dicha solicitud y, luego de celebrado el juicio —en el cual testificó el perito del Estado— declaró culpable al acusado. Posteriormente, éste apeló su convicción adu-ciendo, entre otras cosas, que se le privó de su derecho a un juicio justo al no permitírsele realizar un examen psicoló-gico independiente a la menor.
Al revocar la convicción del acusado, el Tribunal Supremo de Illinois expresó que como la evidencia relativa a la existencia del síndrome del niño abusado sexualmente está dirigida a establecer que éste, en efecto, fue objeto de abuso sexual, el hecho de que el Estado pretendiera utilizar dicha evidencia presentaba una “clara necesidad”para que el acusado evaluara a la victimad15) En vista de ello, deter-minó que se violó el debido proceso de ley del acusado, ya que éste fue colocado en una situación sumamente desven-tajosa al únicamente permitírsele —durante el testimonio del perito del Ministerio Público— estar asistido por un perito que nunca evaluó a la menor.(16)
Resulta evidente que el hecho de que el acusado peticio-nario no tenga la oportunidad de evaluar a la menor —tal como lo ha hecho el Estado— lo colocará en una situación sumamente desventajosa. Máxime cuando la norma en esta clase de delitos es que los hechos se dan “a solas, entre adultos y niños de tierna edad”/17) por lo que usualmente existe muy poca evidencia corroborativa. Ciertamente, en estas circunstancias el acusado verá considerablemente li-mitadas sus oportunidades de tener una defensa adecuada. Ello en vista de que, como correctamente se expresara en People v. Wheeler, ante, la evidencia pericial del Ministerio Fiscal —relativa a la existencia del síndrome del niño abu-sado sexualmente— está dirigida a establecer que éste, en efecto, fue abusado sexualmente.
*19Reiteramos que la Constitución del Estado Libre Aso-ciado de Puerto Rico protege el derecho de todo ciudadano acusado en un procedimiento criminal a obtener un juicio justo e imparcial, y establece que sólo se podrá privar a una persona de su libertad o propiedad mediante un debido proceso de ley. Art. II, Secs. 7 y 11, Const. E.L.A., ante. Véanse: Pueblo v. Surez, 163 D.P.R. 460 (2004); Pueblo v. De León Martínez, 132 D.P.R. 746 (1993).
Dicho de otra manera, permitir que el Estado presente la prueba anunciada sin que el acusado pueda refutarla en igualdad de condiciones, equivaldría a una clara y palpable violación al debido proceso de ley. Por tal razón, somos del criterio de que en la situación particular del caso de autos, donde la menor perjudicada ha sido expuesta a va-rias evaluaciones psiquiátricas por parte del Ministerio Público y, hasta la fecha, ha podido declarar tranquila-mente ante el tribunal, el balance de intereses entre el de-recho de ésta a su intimidad e integridad y el del acusado a una defensa adecuada y a un debido proceso, obliga a de-cidir a favor de éste último.
Debe señalarse, por otro lado, que el argumento del Es-tado relativo a que la evaluación solicitada afectará el de-recho a la intimidad o la integridad de la menor, choca con el hecho de que ésta ha sido evaluada en varias ocasiones por el perito del Ministerio Público. Cabe preguntarse: ¿qué diferencia hace, específicamente en cuanto al aspecto de la invasión a la intimidad de la perjudicada y lo traumático que para ella pueda resultar el examen psicológico que ha de realizarse, que el referido examen lo lleve a cabo un perito seleccionado por el Ministerio Público, por la de-fensa o designado por el tribunal?
Impedir que el perito de un acusado evalúe psicológica-mente a la alegada víctima del delito sexual, argumen-tando que dicha evaluación puede afectar la intimidad e integridad de ésta, mientras simultáneamente consenti-mos a que el Estado realice el mismo tipo de prueba me-*20diante su perito particular sin traba alguna, resulta muy conveniente para los intereses del Estado y actúa en detri-mento del debido proceso de ley del acusado. Nuestro sen-tido de justicia nos impide avalar dicha posición.
Ahora bien, somos conscientes de la posibilidad de que la víctima de un caso determinado no pueda, o no quiera, someterse a una segunda evaluación. Después de todo, su derecho a la intimidad, por su exaltado rango constitucio-nal,(18) no permite que ésta sea obligada a someterse a un examen físico o mental.
Predicado en ello, y en aras de proteger cualquier posi-ble situación perjudicial para la menor en este caso, orde-naríamos al foro de instancia que provea las medidas pro-tectoras que estime apropiadas durante la celebración de la aludida evaluación. Meléndez, F.E.I., 135 D.P.R. 610, 622 (1994). Ahora bien, si la menor C.F.G decide no someterse a la evaluación, el Ministerio Público no podría presentar evidencia pericial relativa a la existencia del síndrome del niño abusado sexualmente. Esto, claro está, sin perjuicio de que pudiera presentar la aludida prueba mediante la opi-nión de expertos que no hayan examinado a la menor. People v. Lopez, ante; People v. Wheeler, ante, pág. 833; Regla 95B(e) de Procedimiento Criminal, ante.
hH 1 — 1 1 — I
En mérito de lo antes expuesto, revocaríamos la senten-cia emitida en este caso por el Tribunal de Apelaciones y devolveríamos el caso al Tribunal de Primera Instancia para la continuación de los procedimientos de forma compatible con lo aquí expresado.

(1) El acusado era residente del estado de California.


(2) La acusación disponía lo siguiente:
. allá o para el 31 de agosto de 2002, en Caguas, Puerto Rico, que forma parte de la jurisdicción del Tribunal de Primera Instancia de Caguas, ilegal, voluntaria, maliciosa, a sabiendas, con la intención criminal y sin intentar consumar acceso carnal cometió un acto lascivo o impúdico contra el ser humano de 7 años de edad ..., consistente en que mediante empleo de fuerza física irresistible el aquí imputado le tocó el área de los senos y la besó en el área de la boca en varias ocasiones”. Acusa-ción enmendada, pág. 1.


(3) Dicho artículo disponía que cometía actos lascivos o impúdicos
“[t]oda persona que sin intentar consumar acceso camal cometiere cualquier acto impúdico o lascivo con otra [y que] será sancionada con una pena de reclusión según más adelante se dispone si concurrieran cualesquiera de las siguientes moda-lidades:
“(a) Si la víctima fuere menor de 14 años.” 33 L.P.R.A. sec. 4067.


(4) La Regla 131.1(3) establece, en lo aquí pertinente:
“(3) Determinación de necesidad. Para determinar si existe la probabilidad de que el menor sufra disturbio emocional serio que le impida comunicarse efectiva-mente de tener que testificar frente al acusado, el juez podrá observar e interrogar al menor dentro o fuera del tribunal, así también podrá escuchar testimonio de los padres, encargados, custodios, tutor o defensor judicial del menor y cualquier otra persona, a discreción del juez, que contribuya al bienestar del menor, incluyendo a la persona o personas que hayan intervenido con el menor en un ambiente terapéutico por la naturaleza del delito cometido:
“(a) El acusado, el abogado de la defensa y el fiscal a cargo del caso tendrán derecho a estar presentes cuando el juez escuche testimonio para determinar si au-toriza que la víctima menor de edad testifique fuera de la sala donde se ventila el proceso, mediante el sistema de circuito cerrado de una o dos vías.
“(b) Si el juez decide observar o interrogar al menor perjudicado para hacer la determinación acorde con la cláusula (a) de este inciso, estarán presentes el abo-gado de la defensa y el fiscal a cargo del caso.” 34 L.P.R.A. Ap. II.


(5) La teoría del síndrome del niño abusado sexualmente establece que un me-nor que haya sido víctima de abuso sexual exhibe, de ordinario, una serie de “carac-terísticas” propias de esa situación, las cuales pueden ser reconocidas por el testigo pericial. Entre otras características los niños demuestran miedo, confusión, ver-güenza, pesadillas, incontinencia, retraimiento y bajo aprovechamiento escolar. Pueblo v. Canino Ortiz, 134 D.P.R. 796, 805 (1993).


(6) En su solicitud, el señor Sharma expresó haber contratado al Dr. Guillermo J. Hoyos Precssas para realizar tal evaluación.


(7) La nueva acusación expone lo siguiente:
"... allá en o para el 31 de agosto de 2002, en Caguas, Puerto Rico, Sala Superior de Caguas, ilegal, voluntaria, maliciosa, a sabiendas y con la intención criminal y sin intentar consumar acceso carnal cometió un acto lascivo o impúdico con el ser hu-mano [C.G.P.], consistente en que siendo la víctima menor de catorce (14) años de edad, el aquí acusado la sentó sobre sus piernas en el área del pene, le tocó el área de los senos y la besó en el área de la boca en varias ocasiones.” Acusación enmendada, pág. 1.


(8) Además de presentar el mencionado recurso, el peticionario presentó una moción en auxilio de jurisdicción. En ésta solicitó que paralizáramos lo procedimien-tos ante el foro primario hasta que se dispusiera de la controversia relativa a la evaluación psiquiátrica.


(9) 34 L.P.R.A. Ap. II.


(10) Otero v. Delbrey, 144 D.P.R. 688, 701 (1998).


(11) La norma de la clara necesidad adoptada en Pueblo v. Arocho Soto, 137 D.P.R. 762 (1994), es la que han adoptado la mayoría de las jurisdicciones estatales.


(12) Otero v. Delbrey, ante, pág. 702; Pueblo v. Arocho Soto, ante, pág. 768.


(13) In re Michael H., 602 S.E.2d 729 (2004); State v. Redd, 642 A.2d 829, 834 (1993); People v. Chard, 808 P.2d 351 (Colo.1991); State v. LeBlanc, 558 So. 2d 507 (1990); State v. Nelson, 453 N.W.2d 454 (1990); People v. Woertman, 786 P.2d 443 (Colo. 1989); People v. Griffin, 524 N.Y.S.2d 153, 155 (1988); State v. R.W., 514 A.2d 1287 (1986); Moor v. State, 709 P.2d 498 (Alaska 1985); State v. Braxton, 580 P.2d 1116 (Wash. 1980); Holder v. State, 396 N.E.2d 112 (1979); State v. Gregg, 602 P.2d 85 (Ka. 1979); Ballard v. Superior Court of San Diego County, 410 P.2d 838 (Ca. 1966).


(14) El delito por el cual fue acusado el imputado no tenía como elemento del delito nada relativo a la condición mental de la víctima.


(15) People v. Wheeler, 602 N.W.2d 826, 831 (1992).


(16) Véase, además, People v. Lopez, 800 N.E.2d 1211 (2003).


(17) Pueblo v. Canino Ortiz, ante, pág. 804.


(18) Otero v. Delbrey, ante; Pueblo v. Arocho Soto, ante.